NO. 07-03-0547-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 13, 2004

______________________________


BETTY ANN NEWBY, APPELLANT

V.

SHERIA EVANS, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE
ESTATE OF GEORGE RALPH NEWBY, JR., DECEASED; DAN MOSER
INDIVIDUALLY AND AS TRUSTEE FOR MOSER AND STUBBLEFIELD
INVESTMENTS; MOSER INVESTMENTS, APPELLEES

_________________________________

FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

NO. 35,142; HONORABLE JACK YOUNG, JUDGE

_______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.  
MEMORANDUM OPINION

	On December 30, 2003, the clerk of this court received a copy of a Notice of Appeal 
filed on behalf of appellant Betty Ann Newby.  By letter dated January 5, 2004, the clerk
advised appellant that a filing fee had not been received, see Tex. R. App. P. 5, nor had a
docketing statement been filed.  See Tex. R. App. P. 32.1.  The clerk's letter likewise
advised that no further action would be taken on the appeal by this Court until a filing fee
had been paid and that failure to pay the filing fee may result in dismissal of the appeal. 
See Tex. R. App. P. 42.3. 
	The filing fee was not paid.  By letter dated January 22, 2004, the clerk advised
counsel for appellant that the filing fee had still not been paid, and that unless the filing fee
was received on or before February 2, 2004, the appeal would be subject to dismissal. 
 	The filing fee has not been paid.  Accordingly, this appeal is dismissed.  Tex. R. App.
P. 42.3.

						Phil Johnson
						Chief Justice


 

 

intLim m:val="subSup"/>
   
  







                                                              NO. 07-10-0264-CR
NO.
07-10-0265-CR
 
                                                     IN
THE COURT OF APPEALS
 
                                          FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                  AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            NOVEMBER
10, 2010
                                                ______________________________
 
 
                                                         ANTHONY
CALDERON,
 
Appellant
 
                                                                             v.
 
                                                          THE STATE OF TEXAS,
 
Appellee
                                             _________________________________
 
               FROM THE COUNTY
COURT AT LAW NO. ONE OF LUBBOCK COUNTY;
 
                 NOS. 2007-445080, 2009-456184;
HON. STUART MESSER, PRESIDING
                                               _______________________________
 
                                                           On
Motion to Dismiss
                                               _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant Anthony
Calderon, by and through his attorney, has filed a motion to dismiss his appeals
because he no longer desires to prosecute them. 
Without passing on the merits of the case, we grant the motions to
dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and
dismiss the appeals.  Having dismissed
the appeals at appellant=s request, no motions for
rehearing will be entertained, and our mandates will issue forthwith.
 
Do
not publish.                                                            Per Curiam